IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         September 4, 2009
                                     No. 08-60793
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CRISTIAN ELMER REYES-REYES

                                                   Petitioner

v.

ERIC H HOLDER JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A99-676-754


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Having conceded removability, Cristian Elmer Reyes-Reyes, a citizen of
Guatemala, seeks review of a decision by the Board of Immigration Appeals
(BIA) denying his applications for asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). The BIA’s factual findings are
reviewed under the substantial-evidence standard. E.g., Mikhael v. INS, 115



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60793

F.3d 299, 302 (5th Cir. 1997). Under that standard, “[t]he applicant has the
burden of showing that the evidence is so compelling that no reasonable
factfinder could reach a contrary conclusion”. Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006) (citing Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005)).
      Among other things, Reyes has not demonstrated that he is a member of
any particular social group. See Mwembie v. Gonzales, 443 F.3d 405, 414-15 (5th
Cir. 2006); Sanchez-Trujillo v. INS, 801 F.2d 1571, 1576-77 (9th Cir. 1986).
Arguably, he has failed to adequately brief this factor. In any event, the BIA’s
denial of asylum and withholding of removal was supported by substantial
evidence. Mwembie, 443 F.3d at 414-15.
      Reyes also fails to establish past torture or a probability of future torture
upon his return to Guatemala. Accordingly, substantial evidence supports the
BIA’s denial of relief under the CAT. See Ontunez-Tursios v. Ashcroft, 303 F.3d
341, 353-55 (5th Cir. 2002).
      DENIED.




                                        2